Hooper, J.
W. S. Chandler foreclosed in a justice’s court a laborer’s lien against S. W. Westbrook. Westbrook appealed- to the superior court, where the jury returned a verdict against him for $65. His motion for a new trial was overruled, and on this ruling he assigned error. The evidence shows that Chandler did the work for Westbrook, and was not paid for it. The testimony of the parties, as to the contract for the labor in question, was in conflict; and the jury showed by their verdict that they accepted the testimony of Chandler, as they had the right to do. The evidence amply authorized the verdict in favor of Chandler. No error of law is shown, and the motion for a new trial, based on the general grounds only, was properly overruled.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.

E. II. George, for plaintiii in error. E. W. Roberts, contra.